NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 19, 2014*
                                 Decided June 19, 2014

                                        Before

                           DANIEL A. MANION, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge

No. 14-1667

RONALD J. GRASON,                             Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Central District of Illinois.

      v.                                      No. 14-3021

STATE OF ILLINOIS INSPECTOR                   Richard Mills,
GENERAL, et al.,                              Judge.
     Defendants-Appellees.

                                       ORDER

      Doctor Ronald Grason appeals the dismissal of his civil-rights suit concerning his
unresolved application to participate in Illinois’s Medicaid program. We affirm.




      *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 14-1667                                                                             Page 2

       Grason, an internist, applied to the Illinois Department of Healthcare and Family
Services to serve as a healthcare provider in the Department’s Medical Assistance
Program, which implements Medicaid in the state. After more than a year passed
without a decision, Grason sued various government officials, claiming that their
inaction violated due process.

      The district court screened the complaint under 28 U.S.C. § 1915(e)(2) and
dismissed it without prejudice for failure to exhaust administrative remedies. The court
concluded that the administrative application process had not run its course since
Grason’s healthcare-provider application remained pending.

       Grason moved to reconsider, asserting that exhaustion is not required of non-
prisoner plaintiffs. The court denied the motion, this time invoking the abstention
doctrine of Younger v. Harris, 401 U.S. 37 (1971). According to the court, abstention was
warranted under Younger because Illinois’s healthcare-provider application process was
judicial in nature and the Medicaid program implicated important state interests in
regulating medical professionals.

       On appeal Grason challenges the district court’s rationale for dismissing his suit.
He correctly points out that he was not required to exhaust administrative remedies;
non-prisoner plaintiffs pursuing civil-rights claims under 42 U.S.C. § 1983 need not
exhaust administrative remedies before suing. Porter v. Nussle, 534 U.S. 516, 523 (2002);
Loubser v. Thacker, 440 F.3d 439, 442 (7th Cir. 2006). Grason also correctly notes that
Younger abstention applies to civil proceedings only if they closely resemble criminal
prosecutions, Sprint Commc’ns, Inc. v. Jacobs, 134 S. Ct. 584, 591, 593 (2013); Mulholland v.
Marion Cnty. Election Bd., 746 F.3d 811, 815–17 (7th Cir. 2014), and his application to
participate in the Medicaid program is not akin to his being criminally prosecuted.
See Brown ex rel. Brown v. Day, 555 F.3d 882, 889 (10th Cir. 2009) (Younger abstention
inappropriate in civil-rights action by Medicaid beneficiary seeking reinstatement of
terminated benefits); Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397 F.3d 56, 70–71 (1st
Cir. 2005) (Younger abstention inappropriate in hospital’s action seeking injunction
requiring that Medicaid funds be paid as they become due).

       Still, Grason’s complaint fails to state a due-process claim. Due process applies
only to deprivations of constitutionally protected interests, Bd. of Regents of State Colls. v.
Roth, 408 U.S. 564, 569 (1972); Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896,
900 (7th Cir. 2012), and Grason does not identify any protected interest in his potential
future participation in the Medicaid program. Indeed, prospective or speculative
interests do not trigger due process. See Muscarello v. Ogle Cnty. Bd. of Comm’rs, 610 F.3d
No. 14-1667                                                                         Page 3

416, 423 (7th Cir. 2010) (speculative effects of future wind farm); Moore v. Muncie Police
& Fire Comm’n, 312 F.3d 322, 326–27 (7th Cir. 2002) (prospective employment).
Moreover, it is doubtful that current Medicaid providers even have a protected interest
in continuing in the program. See Guzman v. Shewry, 552 F.3d 941, 953 (9th Cir. 2008);
Geriatrics, Inc. v. Harris, 640 F.2d 262, 264–65 (10th Cir. 1981).

        Because Grason’s complaint fails to state a claim, the judgment of dismissal
without prejudice for failure to exhaust is MODIFIED to be with prejudice. See Leavell v.
Ill. Dep’t of Natural Res., 600 F.3d 798, 807 (7th Cir. 2010); Walker v. Thompson, 288 F.3d
1005, 1009 (7th Cir. 2002). As modified, the judgment is AFFIRMED.